 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Berg Product Design, Inc. and Warehouse, Mail ployees Union, Local 743, affiliated with Inter-national Brotherhood of Teamsters, AFL±CIO. Case 13±CA±31690 March 7, 1997 SUPPLEMENTAL DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS On April 28, 1995, the National Labor Relations Board issued a Decision and Order,1 ing Berg Product Design, Inc., Wheeling, Illinois, to make whole the discriminatee for any loss of earnings lation of the National Labor Relations Act. Thereafter, 
spondent waived its rights under Section 10(e) and (f) of the Act to seek judicial review of the Board's Order. A controversy having arisen over the amount of backpay due the discriminatee, on December 20, 1996, ance specification and notice of hearing alleging the amount due under the Board's Order, and notifying the 
ing with the Board's Rules and Regulations. Although fication, the Respondent failed to file an answer. By letter dated January 13, 1997, the Region advised priate answer was filed by January 31, 1997, summary judgment would be sought. The Respondent filed no answer. On February 7, 1997, the General Counsel filed with the Board a Motion to Transfer Case to the Board and for Summary Judgment, with exhibits attached. On February 11, 1997, the Board issued an order transfer-ring the proceeding to the Board and a Notice to Show 
spondent again filed no response. The allegations in the motion and in the compliance specification are therefore undisputed. 1 317 NLRB 92. Ruling on the Motion for Summary Judgment tions provides that the Respondent shall file an answer lations states: If the respondent fails to file any answer to the specification within the time prescribed by this section, the Board may, either with or without taking evidence in support of the allegations of the specification and without further notice to the respondent, find the specification to be true and 
enter such order as may be appropriate. According to the uncontroverted allegations of the Motion for Summary Judgment, the Respondent, de-spite having been advised of the filing requirements, ent's failure to file an answer, we deem the allegations 
in the compliance specification to be admitted as true, and grant the General Counsel's Motion for Summary Judgment. Accordingly, we conclude that the net back-ance specification and we will order payment by the 
Respondent of said amount to the discriminatee, plus ment. ORDER The National Labor Relations Board orders that the nois, its officers, agents, successors, and assigns, shall make whole Florentino Manzano by paying him $19,987, plus interest as prescribed in New Horizons for the Retarded, 283 NLRB 1173 (1987), and minus 
tax withholdings required by Federal and state laws. Dated, Washington, D.C. March 7, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD 323 NLRB No. 33 